MITCHELL, HENRY CLAY, Jr., Associate Judge.
Appellant-Plaintiff appeals final judgments rendered after the trial court entered directed verdicts for Appellees-GSP Corporation, American Universal of Florida, Inc., and Weatherford AAI, Inc., and American Aero, Inc.
Dale Harler was injured when he fell from a scaffold which was suspended at the eighth floor level of a condominium under construction. The Appellant, Plaintiff below, is Dale Harler’s guardian. The fall occurred when a cable at one end of the scaffold broke causing Harler to fall to the ground. The Appellant filed a complaint against several defendants for negligence and/or products liability. The defendants below included all of the Appellees and the owner of the scaffold and cables involved in the accident. At the conclusion of the trial, the trial court entered directed verdicts for all of the Appellees except the owner of the scaffold and cables.
The primary issue for appeal is whether the trial court erred in ordering a directed verdict for the defendants. We affirm.
AMERICAN UNIVERSAL (The seller of the original cable). First, the Appellant-Plaintiff failed to prove that the. cable which broke was sold by the Appellee, American Universal. The cable had been replaced at least two times before the accident by the owner of the scaffold. There was simply no competent evidence which demonstrated that American Universal sold the cable involved in the accident. Also, the Appellant has failed to present any competent evidence that the cable which broke was defective at the time that it left the hands of the alleged seller of the cable and that the cable broke because of the defect. In addition, we find that the trial court did not err in failing to introducé a brochure concerning general sales information about products sold by American Universal. The brochure does not contain the standards or specifications with regard to the type of cable that should be used with the scaffold involved in the accident.
*392WEATHERFORD AAI, INC. and AMERICAN AERO, INC. (Alleged manufacturer of the cable). Appellant failed to present evidence showing the identity of the manufacturer of the cable which broke. The Appellant further failed to present any evidence from which a fact finder could have properly concluded that the cable was defective when it left the hands of any manufacturer or supplier.
GSP CORPORATION (The alleged owner of the construction site). As to the owner of the construction site, the Appellant has failed to present sufficient evidence to show that the Appellee-owner actively participated in the construction to the extent that he directly influenced the manner in which the work was performed. See Conklin v. Cohen, 287 So.2d 56 (Fla.1973).
Therefore, for the reasons above stated, the judgments appealed are hereby AFFIRMED.
MILLS, Acting C. J., and SMITH, J., concur.